CONCURRING OPINION
Donlon, Judge:
Nothing in the record persuades me that liquidation was complete on March 16, 1950. The liquidation file had been mislaid in the collector’s office for nearly 4 years.
Having found the lost papers on March 16, 1950, if the collector then had done nothing further with them until after May 16, 1950, under the rule laid down by the majority, plaintiff’s right to protest would have been effectively barred. I do not agree that a long-delayed internal transaction, within the collector’s office, and one not carried out as the law and regulations require, constitutes constructive availability or is the final act fixing date of liquidation.
Wong Sang Man v. United States, relied on by the majority, does not so hold. There, the record fails to show the date on which liquidation papers, lost for a few weeks, were found. The case holds that, on the record before the court, the lost papers were, in fact, available to plaintiff on September 13, 1948. On that record, we held liquidation complete on that date.
The liquidation was not complete in 1946, as defendant argues. If liquidation were in fact completed, clearly it was some time within the 60 days prior to the date the protest was filed. I concur in the result. The motion to dismiss the protest on the ground of late filing should be denied.
Unless the parties have further proofs to offer, the case should be submitted for final decision.